Citation Nr: 0420682	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
Rubella.

2.  Entitlement to service connection for a bilateral foot 
disorder manifested by bilateral pes planus and hallux 
valgus.  

3.  Entitlement to service connection for residuals of a 
right knee disorder.  

4.  Entitlement to service connection for an anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from July 1974 to 
August 1977and from December 1991 to December  1996.  This 
appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  

The Board notes that service medical records of the veteran's 
second period of service, December 2, 1991, to December 1, 
1996, and complete National Guard medical records  have not 
been sought.  The Board recognizes that the RO has made 
several attempts to obtain the veteran's service medical 
records, but the search requests were for the veteran's first 
period of service.  

As noted, efforts have been made to obtain service medical 
records of the veteran's first period of service.  However, 
the veteran testified at a personal hearing in September 2003 
that he was hospitalized one week for German measles in 1976 
at the McConnell Air Force Base in Kansas.  These records may 
be available, and the RO should attempt to obtain them 
directly from the hospital.  

In addition, the record shows that there are outstanding post 
service medical records that may be relevant to the veteran's 
claims.  A May 1999 VA outpatient treatment record reflects 
that the veteran was seen by a fee basis physician, Dr. 
George Storey for his right knee disorder, and a May 2001 VA 
outpatient entry shows that the veteran was seen by a private 
fee basis podiatrist for his bunions.  The Board notes that 
fee basis physician reports have not been associated with the 
veteran's claims file.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the actions 
delineated below.  

1.  The RO should obtain the veteran's 
hospitalization records for Rubella (German 
measles) in 1976 from the medical facility 
at McConnel Air Force Base.  The RO should 
also make another attempt to obtain service 
medical records concerning both periods of 
service from the service department.  If 
these records are not available, it should 
be so indicated in writing.  

2.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied.  
This includes notifying the appellant 
(1) of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, and 
(3) of the information and evidence that 
the appellant is expected to provide.  The 
appellant should also be asked to provide 
any evidence in her possession that 
pertains to the claim.  In particular, the 
RO should ask the appellant for the names 
and addresses of all health care providers 
who have treated the veteran for residuals 
of Rubella, residuals of a right knee 
injury, a bilateral foot disorder, and an 
anxiety disorder since his discharge from 
service.  After obtaining consent from the 
appellant, the RO should obtain the medical 
records from the named physicians.  

3.  The RO should obtain and associate with 
the claims file all fee basis treatment 
records for the veteran's right knee and 
feet, including records of Dr. George 
Storey for the veteran's right knee 
disorder dated since 2001.  If these 
documents are not available, it should be 
so indicated in writing.  

4.  Therefore, the RO should arrange to 
have the veteran undergo the appropriate 
examination to ascertain whether the 
veteran currently has any residuals of 
German measles to include consideration of 
whether it is at least as likely as not (50 
percent probability or more) that the 
currently claimed impotence is the result 
of German measles.  The claims folder must 
be made available to the examiner for 
review. 

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits sought 
on appeal remain denied, the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
The requisite period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




